Citation Nr: 1008745	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a cervicothoracic 
spine disability, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for status post 
laminectomy and diskectomy of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and July 2004 rating decisions 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 2000 rating decision, 
the RO continued the 40 percent evaluation for a 
cervicothoracic spine disability, and denied service 
connection for status post laminectomy and diskectomy of the 
lumbar spine in the July 2004 rating decision.  

In a May 2001 decision, the Board denied an increased rating 
in excess of 40 percent for the Veteran's cervicothoracic 
spine disability.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans' Claims 
(Court).  Pursuant to an August 2002 joint remand, the Court 
vacated the May 2001 Board decision and remanded the appeal 
to the Board for additional development and readjudication 
consistent with the directives contained therein.  

In June 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In December 2003, October 2005, and October 2007, the Board 
remanded the claims for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

As previously noted, the Board most recently remanded the 
Veteran's claims in October 2007 to the RO via the AMC.  
Unfortunately, during the course of the remand, the Veteran's 
entire claims folder was lost.  As a result, a reconstructed 
claims folder has been accomplished and returned to the Board 
for review.  However, upon review of the record, it appears 
that the claims file is missing several pieces of evidence.  
Notably, the Veteran's service treatment records, a February 
2004 VA examination report, and the addendum to the October 
2008 VA examination report.  The Board finds that the service 
treatment records and examination reports must be 
incorporated into the claims file before adjudication on the 
merits as they are pertinent to the claims on appeal.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on VA's responsibility to obtain the 
Veteran's service treatment records.  Specifically, the 
Federal Circuit stated that VA must make more than a single 
attempt to locate such records, and must inform the Veteran 
of their absence, so that he may independently seek to obtain 
them.  Hayre at 1331-32; see also McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this instance, although the rebuilt file does 
include the Veteran's October 1973 entrance examination and 
report of medical history, the RO has not informed the 
Veteran of the missing service treatment records.  The Board 
thus finds that the RO has not undertaken all possible 
development to obtain the Veteran's remaining service 
treatment records, and there is a reasonable possibility that 
the records exist and can be secured.

In cases where the Veteran's records are unavailable (or as 
in this case, missing due to action or inaction on the part 
of the VA) through no fault of the claimant there is a 
"heightened duty" to assist the Veteran in the development 
of the case.  38 U.S.C.A. § 5107(a) (West 2002).  
Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO has advised the Veteran regarding the alternative evidence 
that may be submitted.

Accordingly, the case is REMANDED for the following action:

1.  Take all procedurally appropriate 
actions to locate and/or rebuild the 
original claims file in accordance with 
M21-1MR, Part III, Chapter 4, which 
includes obtaining copies of the 
Veteran's service treatment records, the 
February 2004 VA examination report, and 
the addendum to the October 2008 VA 
examination report.  All pertinent 
documentation and inquiries must be 
associated with the claims file.  All 
attempts to secure the Veteran's service 
treatment records and original claims 
file must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the service 
treatment records and original claims 
file, the RO is unable to secure same, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  For any unavailable U.S. 
Government records, the RO must indicate 
in writing that further attempts to 
locate or obtain such records would be 
futile.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


